ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_02_EN.txt. 292




      SEPARATE OPINION OF JUDGE PARRA-ARANGUREN



   Time-limits on Uganda’s violation of international law by its military actions
in DRC territory — Sudan’s role — Uganda’s assistance to former irregular
forces — Uganda not an occupying Power in Kibali-Ituri district — Articles 42
and 43 of the Hague Regulations of 1907 not applicable to Uganda’s military
presence in Kibali-Ituri district.


   1. My vote in favour of the Judgment does not mean that I agree with
all the findings of its operative part nor that I concur with each and every
part of the reasoning followed by the majority of the Court in reaching
its conclusions.


                                       I

  2. In paragraph 345 (1) of the operative part of the Judgment, the
Court
        “Finds that the Republic of Uganda, by engaging in military
      activities against the Democratic Republic of the Congo . . . violated
      the principle of non-use of force in international relations and the
      principle of non-intervention.”
   3. I agree that the Republic of Uganda (hereinafter referred to as
“Uganda”) violated the principle of non-use of force in international
relations and the principle of non-intervention by engaging in military
activities against the Democratic Republic of the Congo (hereinafter
referred to as the “DRC”) between 7 and 8 August 1998 and 10 July
1999, for the reasons explained in the Judgment ; but I disagree with the
finding that the violation continued from 10 July 1999 until 2 June 2003,
when Ugandan troops withdrew from the DRC territory, because in my
opinion the DRC consented during this period to their presence in its
territory, not retroactively but under the terms and conditions prescribed
in the Lusaka Ceasefire Agreement of 10 July 1999, the Kampala Dis-
engagement Plan of 8 April 2000, the Harare Disengagement Plan of
6 December 2000 and the Luanda Agreement of 6 September 2002, as
amended in the Dar es Salaam Agreement of 10 February 2003.

   4. The Judgment states that the Lusaka Ceasefire Agreement does not
refer to “consent” (para. 95) and that it goes beyond the mere ordering
of the Parties to cease hostilities, providing a framework to facilitate
the orderly withdrawal of all foreign forces to a stable and secure envi-

128

293            ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


ronment, but carrying no implication as to the Ugandan military
presence having been accepted as lawful (para. 97). It also explains :

         “The Agreement took as its starting point the realities on the
      ground. Among those realities were the major Ugandan military
      deployment across vast areas of the DRC and the massive loss of life
      over the preceding months. The arrangements made at Lusaka, to
      progress towards withdrawal of foreign forces and an eventual peace,
      with security for all concerned, were directed at these factors on the
      ground and at the realities of the unstable political and security situa-
      tion. The provisions of the Lusaka Agreement thus represented an
      agreed modus operandi for the parties. They stipulated how the
      parties should move forward. They did not purport to qualify the
      Ugandan military presence in legal terms. In accepting this modus
      operandi the DRC did not ‘consent’ to the presence of Ugandan
      troops. It simply concurred that there should be a process to end
      that reality in an orderly fashion. The DRC was willing to proceed
      from the situation on the ground as it existed and in the manner
      agreed as most likely to secure the result of a withdrawal of foreign
      troops in a stable environment. But it did not thereby recognize the
      situation on the ground as legal, either before the Lusaka Agreement
      or in the period that would pass until the fulfilment of its terms.”
      (Judgment, para. 99.)



  5. The Judgment adds in paragraph 101 :
         “This conclusion as to the effect of the Lusaka Agreement upon
      the legality of the presence of Ugandan troops on Congolese terri-
      tory did not change with the revisions to the timetable that became
      necessary. The Kampala Disengagement Plan of 8 April 2000 and
      the Harare Disengagement Plan of 6 December 2000 provided for
      new schedules for withdrawal, it having become apparent that the
      original schedule in the Annex to the Lusaka Agreement was unreal-
      istic. While the status of Ugandan troops remained unchanged, the
      delay in relation to the D-Day plus 180 days envisaged in the Lusaka
      Agreement likewise did not change the legal status of the presence of
      Uganda, all parties having agreed to these delays to the withdrawal
      calendar.”
  6. In respect to the Luanda Agreement the Judgment states that none
of its elements
      “purport generally to determine that Ugandan forces had been
      legally present on the territory of the DRC. The Luanda Agreement
      revised the modus operandi for achieving the withdrawal of Ugandan
      forces in a stable security situation. It was now agreed — without

129

294           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      reference to whether or not Ugandan forces had been present in the
      area when the agreement was signed, and to whether any such pres-
      ence was lawful — that their presence on Mount Ruwenzori should
      be authorized, if need be, after the withdrawal elsewhere had been
      completed until appropriate security mechanisms had been put in
      place. The Court observes that this reflects the acknowledgment by
      both Parties of Uganda’s security needs in the area, without pro-
      nouncing upon the legality of prior Ugandan military actions there
      or elsewhere.” (Para. 104.)
   7. Therefore, the majority of the Court understands that the Lusaka
Ceasefire Agreement did not change the legal status of the presence of
Uganda, i.e., in violation of international law, but at the same time it
considers that Uganda was under an obligation to respect the timetable
agreed upon, as revised in the Kampala Disengagement Plan of 8 April
2000, the Harare Disengagement Plan of 6 December 2000 and the
Luanda Agreement of 6 September 2002.
   8. This interpretation of the Lusaka Ceasefire Agreement, the Kam-
pala Disengagement Plan, the Harare Disengagement Plan and the
Luanda Agreement creates an impossible legal situation for Uganda. On
the one hand, if Uganda complied with its treaty obligations and remained
in the territory of the DRC until the expiration of the timetables agreed
upon, Uganda would be in violation of international law because the
legal status of its presence had not been changed, the status of its military
forces in the DRC being a violation of international law. On the other
hand, if Uganda chose not to violate international law as a consequence
of its military presence in the DRC, and therefore withdrew its troops
from the territory of the DRC otherwise than in accordance with the
timetables agreed upon, Uganda would have violated its treaty obliga-
tions, thereby also being in violation of international law.
   9. This reasoning is, in my opinion, persuasive enough not to accept
the very peculiar interpretation advanced in the Judgment of the Lusaka
Ceasefire Agreement, the Kampala Disengagement Plan, the Harare Dis-
engagement Plan and the Luanda Agreement. Moreover, an examination
of the terms of these instruments leads to a different conclusion.

  10. The Lusaka Ceasefire Agreement was signed on 10 July 1999
among the Republic of Angola, the Democratic Republic of the Congo,
the Republic of Namibia, the Republic of Rwanda, the Republic of
Uganda, the Republic of Zimbabwe, the Congolese Rally for Democracy
(RCD) and the Movement for the Liberation of the Congo (MLC).

  11. In my opinion, the DRC consented in the Lusaka Ceasefire Agree-
ment to the presence in its territory not only of Ugandan troops but of all
foreign forces, as evidenced in the following provisions :

(a) Article III, paragraph 12, prescribes that “[t]he final withdrawal of

130

295            ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      all foreign forces from the national territory of the DRC shall be
      carried out in accordance with the Calendar in Annex ‘B’ of this
      Agreement and a withdrawal schedule to be prepared by the UN,
      the OAU and the JMC”, i.e., the Joint Military Commission to be
      created as stipulated in Chapter 7 of Annex “A” ;

(b) Chapter 4 of Annex “A”, number 4.1, reiterates that “[t]he final
    orderly withdrawal of all foreign forces from the national territory
    of the Democratic Republic of Congo shall be in accordance with
    Annex ‘B’ of this Agreement”, and number 4.2 indicates that “[t]he
    Joint Military Commission/OAU and UN shall draw up a definitive
    schedule for the orderly withdrawal of all foreign forces from the
    Democratic Republic of Congo” ;

(c) Chapter 8, Article 8.1, contemplates that a force should be consti-
    tuted, facilitated and deployed in the DRC by the United Nations in
    collaboration with the Organization of African Unity with the man-
    date, among others, to schedule and supervise the withdrawal of all
    foreign forces (Art. 8.2.1) ; and
(d) Chapter 11, Article 11.4, stipulates :
         “All forces shall be restricted to the declared and recorded loca-
      tions and all movements shall be authorised by the JMC, OAU and
      UN mechanisms. All forces shall remain in the declared and recorded
      locations until :
      (a) in the case of foreign forces, withdrawal has started in accord-
           ance with JMC/OAU, UN withdrawal schedule ;

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .”
(e) Annex “B”, number 17 indicates “180 days from the formal signing
     of the Ceasefire” as the deadline for the withdrawal of all foreign
     forces.
   12. The Kampala Disengagement Plan (“Plan for the Disengagement
and Redeployment of Forces in Democratic Republic of Congo (DRC)
in Accordance with the Lusaka Agreement”) was agreed on 8 April 2000
by all the parties to the Lusaka Ceasefire Agreement. It included stipu-
lations providing that
         “During the process of Disengagement and Redeployment of the
      forces, in order to establish a cessation of hostilities, no Party shall
      threaten or use force against another Party, and under no circum-
      stances shall any armed forces of any Party enter into or stay within
      the territory controlled by any other Party without the authorization
      of the JMC and MONUC.” (Art. 1, para. 2 (a).)

        “The Parties shall comply with the cessation of hostilities in accord-

131

296            ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      ance with Articles 1 and 3 of the Lusaka Cease Fire Agreement.
      Each Party shall ensure that all personnel and organizations with
      military capability under its control or within territory under its con-
      trol, including armed civilian groups (illegally armed), Armed Groups
      controlled by or in the pay of one or other Party comply with this
      Plan.” (Art. 1, para. 2 (d).)

         “Whilst reserving the right to self-defence, within defended posi-
      tions, the Parties shall strictly avoid committing any reprisals,
      counter-attacks, or any unilateral actions, in response to violations
      of this Plan by another Party. The Parties are to report all alleged
      violations of the provisions of this Plan to HQ MONUC and the
      JMC.” (Art. 2, para. 5.)
   13. This last provision is remarkable in reserving the right of self-
defence not only to the signatory States (the DRC, Namibia, Rwanda,
Uganda, Zimbabwe) but also to the rebel movements Congolese Rally
for Democracy (RCD) and the Movement for the Liberation of the
Congo (NLC). Therefore it is not possible to accept the explanation
given by the DRC in its letter of 6 May 2005 to the Court that the sole
effect of the Lusaka Ceasefire Agreement was to suspend “the Congo’s
power to exercise its right of self-defence by repelling the armies of the
occupying States by force” ; the right of self-defence being also expressly
admitted in Article 2, paragraph 5, of the Harare Disengagement Plan.


   14. Moreover, the Kampala Disengagement Plan stipulated that the Dis-
engagement obligation assumed by the parties was based on the assump-
tion that a ceasefire existed, in order to facilitate the immediate deploy-
ment of MONUC, Phase 2 (Art. 3, para. 7) ; that “[a] total Cessation of
Hostilities by all Parties” was included among the prerequisites to be met
before an effective disengagement could take place (Art. 3, para. 8 (a)) ;
and that the Ceasefire Zone was divided in four areas, as detailed in
the map attached as Appendix 2 (Art. 14).
   15. Some time later, on 6 December 2000, the Harare Disengagement
Plan laid down the Sub Plans for Disengagement and Redeployment
specifying the obligations in respect to Area A where the MCL, UPDF
and FAC and their allies had declared to be present.

   16. Therefore, in my opinion the presence of Ugandan troops in
Congolese territory was consented to by the DRC in the terms stipulated
in the Kampala and Harare Disengagement Plans.

  17. The Luanda Agreement came into force upon its signing, on 6 Sep-
tember 2002, and was entitled “Agreement between the Governments of
the Democratic Republic of The Congo and the Republic of Uganda on
withdrawal of Ugandan Troops from the Democratic Republic of The

132

297           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


Congo, Cooperation and Normalisation of Relations between the Two
Countries”.
  18. Article 1, paragraph 4, of the Luanda Agreement stipulates : “The
Parties agree that the Ugandan troops shall remain on the slopes of
Mt. Ruwenzori until the Parties put in place security . . . including train-
ing and coordinated patrol of the common border.”


   19. The DRC therefore expressly consented in Article 1, paragraph 4,
of the Luanda Agreement to the presence of Ugandan troops on the
slopes of Mt. Ruwenzori. In my opinion, the DRC also consented to
their presence in the places from which they were to be withdrawn in
accordance with the detailed plan stipulated in Annex A, Article 8, of the
Luanda Agreement, with special reference to Beni and Gbadolite (D-5
days), Bunia (the withdrawal of troops to begin on D-70 days, and to be
completed by D-100 days). Moreover this consent is expressed again in
the Amendment signed at Dar es Salaam on 10 February 2003 extending
the withdrawal from Bunia, D-38, to 20 March 2003, this date ultimately
being extended to the end of May 2003. Consequently, the presence of
Ugandan troops in Congolese territory as provided in the Luanda Agree-
ment and in its Amendment of Dar es Salaam cannot be considered a
violation of conventional and customary international law.
   20. For the reasons set out above, it is my opinion that the DRC con-
sented to the presence of Ugandan troops in its territory from 10 July
1999 until 2 June 2003, under the terms and conditions prescribed in the
Lusaka Ceasefire Agreement of 10 July 1999, the Kampala Disengage-
ment Plan of 8 April 2000, the Harare Disengagement Plan of 6 Decem-
ber 2000, and the Luanda Agreement of 6 September 2002, as amended
in the Dar es Salaam Amendment of 10 February 2003. Therefore,
Uganda’s military presence in the DRC during this period did not vio-
late the principle of non-use of force in international relations and the
principle of non-intervention.


                                      II

  21. Paragraph 130 of the Judgment states
      “that it has not been presented with evidence that can safely be relied
      on in a court of law to prove that there was an agreement between
      the DRC and the Sudan to participate in or support military action
      against Uganda ; or that any action by the Sudan (of itself factually
      uncertain) was of such a character as to justify Uganda’s claim that
      it was acting in self-defence”.

  22. In this respect I wish to make reference to the statement by the
Chief Prosecutor on the Uganda arrest warrants, dated 14 October 2005,

133

298           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


because it is in the public domain and the Court may ascertain its terms.
The statement announces that the pre-trial Chamber II of the Interna-
tional Criminal Court has unsealed five warrants of arrest in the Uganda
situation, because it considered there to be sufficient evidence that the
concerned persons have committed crimes against humanity and war
crimes ; it is recalled therein that the Lord’s Resistance Army (LRA) has
killed, abducted, enslaved and raped the people of northern Uganda for
19 years, that more than 50 missions were made to Uganda, in small
groups of two or three, to investigate the situation, and that among other
facts, it was established that Joseph Kony is the absolute leader of the
LRA and that he directs all of the LRA operations from his bases in the
Sudan.




                                     III

  23. In paragraph 345 (1) of the operative part of the Judgment the
Court
        “Finds that the Republic of Uganda . . . by actively extending mili-
      tary, logistic, economic and financial support to irregular forces
      having operated on the territory of the DRC, violated the principle
      of non-use of force in international relations and the principle of
      non-intervention.”
   24. It is to be observed that the Lusaka Ceasefire Agreement stipu-
lated the importance of the solution of the internal conflict in the DRC
by inter-Congolese dialogue. The Government of the DRC, the Rally for
the Congolese Democracy (RCD), the Movement for the Liberation of
the Congo (MLC), the political opposition, the civil society, the Congo-
lese Rally for Democracy/Movement of Liberation (RCD-NL), the
Congolese Rally for Democratic/National (RDC/N) and the Mai Mai
decided, on 16 December 2002 in Pretoria, to put in place a govern-
ment of national unity, aiming at national reconciliation. A calendar was
set forth but it was not complied with, political reconciliation only being
implemented through the installation of a new national government,
including leaders of the three armed rebel organizations and Congolese
society ; the military forces of these three rebel groups were fully inte-
grated into the national army and democratic elections were to be held
within two years.

   25. While I accept the principles of international law enunciated in
General Assembly resolution 2625 (XXV) (24 October 1970) mentioned
in paragraph 162 of the Judgment, they do not, in my view, apply to the
present case. As a consequence of the dialogue among the parties, a new

134

299           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


national government was installed on 1 July 2003 in the DRC with par-
ticipation of the leaders of the rebel forces, which were integrated into the
Congolese army ; this reconciliation, in my opinion, exonerates Uganda
from any possible international responsibility arising out of the assistance
it gave in the past to the Rally for the Congolese Democracy (RCD) and
to the Movement for the Liberation of the Congo (MLC).
   26. A similar situation took place in the Congo not very long ago,
when in May 1997 the Alliance of Democratic Forces for the Liberation
of the Congo (AFGL), with the support of Uganda and Rwanda, over-
threw the legal Head of State of the former Zaire, Marshal Mobutu Ssese
Seko, taking control of the country under the direction of Laurent-Désiré
Kabila. I wonder whether Uganda would have been condemned for this
assistance had the Court been requested by the DRC to make such a
declaration after Laurent-Désiré Kabila legally assumed the Presidency
of the country.


                                     IV

  27. In paragraph 345 (1) of the operative part of the Judgment the
Court
        “Finds that the Republic of Uganda . . . by occupying Ituri . . .
      violated the principle of non-use of force in international relations
      and the principle of non-intervention.”
  28. The majority of the Court maintains that customary international
law is reflected in the Regulations Respecting the Laws and Customs of
War on Land annexed to the Fourth Hague Convention of 18 October
1907 (hereinafter “the Hague Regulations of 1907”) (Judgment,
paras. 172 and 217). This statement is noteworthy because occupying
Powers have not always complied with the Hague Regulations of 1907.

   29. The Judgment considers applicable Article 42 of the Hague Regu-
lations of 1907 providing that
         “A territory is considered as being occupied when it is actually
      under the authority of the hostile army.
         The occupation extends only to the regions where this authority is
      established and capable of being asserted.”
   30. The Court therefore examines whether the requirements of
Article 42 are met in the present case, stressing that it must satisfy
itself that Ugandan armed forces in the DRC were not only stationed in
particular locations but that they had substituted their own authority for
that of the Congolese Government (Judgment, para. 173).
   31. In this respect paragraph 175 of the Judgment states :
        “It is not disputed between the Parties that General Kazini,
      commander of the Ugandan forces in the DRC, created the new

135

300           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      ‘province of Kibali-Ituri’ in June 1999 and appointed Ms Adèle Lot-
      sove as its Governor. Various sources of evidence attest to this fact,
      in particular a letter from General Kazini dated 18 June 1999, in
      which he appoints Ms Adèle Lotsove as ‘provisional Governor’ and
      gives suggestions with regard to questions of administration of the
      new province. This is also supported by material from the Porter
      Commission. The Court further notes that the Sixth Report of the
      Secretary-General on MONUC (S/2001/128 of 12 February 2001)
      states that, according to MONUC military observers, the UPDF
      was in effective control in Bunia (capital of Ituri district).”

   32. These facts are not disputed by Uganda and the majority of the
Court concludes from them that the conduct of General Kazini “is clear
evidence of the fact that Uganda established and exercised authority in
Ituri as an occupying Power” (Judgment, para. 176).
   33. In my opinion, this conclusion is not acceptable. It is true that
General Kazini, Commander of the Ugandan forces in the DRC,
appointed Ms Adèle Lotsove as “provisional Governor” in charge of the
newly created province of Kibali-Ituri in June 1999, giving her sugges-
tions with regard to questions of the administration of the province.
However, this fact does not prove that either General Kazini or the
appointed Governor were in a position to exercise, and in fact did exer-
cise, actual authority in the whole province of Kibali-Ituri. It is also true
that the UPDF was in control in Bunia (capital of Kibali-Ituri district),
but control over Bunia does not imply effective control over the whole
province of Kibali-Ituri, just as control over the capital (Kinsasha) by the
Government of the DRC does not inevitably mean that it actually con-
trols the whole territory of the country.
   34. Therefore, in my opinion, the elements advanced in the Judgment
do not prove that Uganda established and exercised actual authority in
the whole province of Kibali-Ituri, as required in Article 42 of the Hague
Regulations of 1907.
   35. In addition, it may be observed that the elements advanced by the
DRC to prove Uganda’s actual control of the whole of Kibali-Ituri
province are not conclusive, for the following reasons :

(a) The DRC’s Application instituting proceedings against Rwanda,
    filed in the Registry on 28 May 2002, which is a document in the
    public domain, states in paragraph 5 of the section entitled State-
    ment of Facts, under the heading “Armed Aggression” :
         “5. Since 2 August 1995, Rwandan troops have occupied a sig-
      nificant part of the eastern Democratic Republic of the Congo,
      notably in the provinces of Nord-Kivu, Sud-Kivu, Katanga,
      Kasai Oriental, Kasai Occidental, and Maniema and in Orientale
      Province, committing atrocities of all kinds there with total

136

301           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      impunity.” (Armed Activities on the Territory of the Congo (New
      Application : 2002), Application I. Statement of Facts ; A. Armed
      Aggression, p. 7.)
   36. Consequently, in this statement “against interest” the DRC main-
tains that Rwanda occupied Orientale province from August 1995 until
the end of May 2002, the date of its new Application to the Court, and
Orientale province included the territories of what was to become Kibali-
Ituri province in 1999. Therefore, the DRC considered Rwanda as the
occupying Power of those territories, including the territories of Kibali-
Ituri, and gave no indication in its Application that the occupation by
Rwanda came to an end after the creation of Kibali-Ituri province.
(b) The special report on the events in Ituri, January 2002 to December
    2003, prepared by the United Nations Organization Mission in the
    Democratic Republic of the Congo (MONUC), and distributed on
    16 July 2004 (hereinafter the “2004 MONUC report”) dedicates the
    following special paragraph to the role of Rwanda :
         “On 6 January 2003, RCD-Goma, a Congolese rebel movement
      supported by Rwanda, announced an alliance with UPC. Rwanda
      had become involved in the Ituri crisis much earlier, however. The
      Chief of Staff of the Rwandan army, James Kabarebe Kagunda,
      was reportedly the biggest advocate of Rwandan support to Hema
      militia and was in contact with Chief Kawa, who negotiated the
      arms supplies in June 2002. Rwanda reportedly supplied arms by
      airdrop to the UPC camps located in Mandro, Tchomia, Bule,
      Bulukwa and Dhego and sent military experts to train Hema mili-
      tias, including child soldiers. Moreover, some UPC elements (esti-
      mated at 150) went for training in Rwanda from September to
      December 2002. On 31 December 2002, Thomas Lubanga visited
      Kigali for the first time. Kigali also facilitated the transport to Ituri
      of PRA elements, earlier trained in Rwanda, and used some Kin-
      yarwanda-speaking Congolese to organize this support. One ex-
      UPDF sector Commander of Ituri, Colonel Muzora, who had left
      the Ugandan army to join the Rwandan forces, was seen by several
      witnesses in the UPC camps, mainly to orient the newcomers from
      Rwanda. Practically all witnesses interviewed by MONUC believe
      that Rwandan nationals occupied posts in UPC military commands.
      MONUC obtained testimonies about adults and children being
      trained in Rwanda and being sent through Goma, in 2002 and 2003,
      to fight in Ituri with UPC. It also appears that, when Thomas
      Lubanga and other high-ranking UPC officers fled from Ituri in
      March 2003, they were evacuated by air to Rwanda. Arms and
      ammunition were then supplied from Rwanda to UPC by air before
      UPC retook Bunia in May 2003. On 11 and 12 May 2003, two air-
      craft landed at Dhego — not far from Mongbwalu — from Rwanda,
      with grenades, rocket-propelled grenades, mortars and ammunition.

137

302           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      The first of the aircraft was also carrying back Lubanga and Bosco
      from Kigali.” (Special report on the events in Ituri, January 2002-
      December 2003 prepared by the United Nations Organization Mis-
      sion in the Democratic Republic of the Congo (MONUC), 16 July
      2004, para. 29.)




 37. The 2004 MONUC report describes the role of the pre-transitional
Government of Kinshasa in the following terms :
         “Until 2002, the pre-transition Government in Kinshasa was
      hardly involved in Ituri. Its first delegation arrived in Bunia in
      August 2002, after a visit to Kampala. During a second visit, on
      29 August 2002, the Minister for Human Rights, Ntumba Lwaba,
      was abducted by Hema militia and freed only after three days in
      exchange for the release of Lubanga and several UPC members who
      had been arrested in Kampala and transferred to Kinshasa. Early in
      2002, the involvement of the Kinshasa Government centred on mili-
      tary assistance that it provided to RCD-ML in Beni. Kinshasa sent
      trainers, weapons and also some military elements, allegedly amount-
      ing to four battalions, in support of APC, which reportedly was
      sending weapon supplies from Beni to Lendu militia. FAC and APC
      were also named by eyewitnesses and victims as parties in some
      attacks on Hema villages. It is alleged that, in the last three months
      of 2002, some military supplies may also have been sent directly to
      the Lendu militia, notably to Rethy, in Djugu territory.” (Special
      report on the events in Ituri, January 2002-December 2003 prepared
      by the United Nations Organization Mission in the Democratic
      Republic of the Congo (MONUC), 16 July 2004, para. 30.)



 38. In respect to the Transitional Government of Kinshasa, the 2004
MONUC report informs :
         “The political initiative of the Transitional Government to calm
      the tension in Ituri has focused on the deployment of some judicial
      and police personnel and sending official delegations. There have
      also been a number of press statements. Apart from the delivery of a
      humanitarian aid shipment early in 2004, humanitarian aid from the
      Government to the Ituri victims has been negligible. More concrete
      actions and active engagement would be needed to find a solution to
      the ongoing crisis. It was planned that the first brigade of the new
      national army would be deployed in Ituri before June 2004. How-

138

303           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


      ever, there are no guarantees that these troops will receive regular
      payments and supplies.” (Special report on the events in Ituri, Janu-
      ary 2002-December 2003 prepared by the United Nations Organiza-
      tion Mission in the Democratic Republic of the Congo (MONUC),
      16 July 2004, para. 31.)
   39. Additionally, the 2004 MONUC report states that other rebel
groups were acting in Kibali-Ituri province from 1998 to 2003. Annex I
lists the following as armed and political groups involved in the Ituri con-
flict : (a) Ituri armed groups : Union des patriotes congolais (UPC) ; Parti
pour l’unité et la sauvegarde de l’intégrité du Congo (PUSIC) ; Forces
populaires pour la démocratie au Congo (FPDC) ; Forces armées du
peuple congolais (FAPC) ; Front nationaliste intégrationniste (FNI) ;
Front de résistance patriotique de I’lturi (FRPI) ; Front pour l’intégra-
tion et la paix en Ituri (FIPI) ; (b) Regional Political Groups : Mouve-
ment de libération du Congo (MLC) ; Rassemblement congolais pour la
démocratie (RCD) ; RCD–Kisangani/Mouvement de libération (RCD-K/
ML) ; RCD-Nationale (RCD-N).
   40. The 2004 MONUC report also describes the activities of Ugandan
troops in the province of Kibali-Ituri but does not state that Ugandan
forces actually controlled or were capable to exercise actual authority in
the totality of its territory.
   41. Consequently, as the reliability of the 2004 MONUC report is
“unchallenged” by the DRC, it does not support the conclusion that
Uganda’s authority was actually exercised in the whole territory of
Kibali-Ituri province, as would be required by the 1907 Hague Regula-
tions in order for Uganda to be considered its occupying Power. On the
contrary, the 2004 MONUC report acknowledges that Rwanda as well as
many rebel groups played an important role in the tragedy experienced in
Kibali-Ituri province.
(c) As evidence of the occupation by Uganda of Kibali-Ituri province,
    the DRC has also cited Article 2, paragraph 3, of the 2002 Luanda
    Agreement, stating that the parties agree “[t]o work closely together
    in order to expedite the pacification of the DRC territories currently
    under . . . Uganda[n] control and the normalization of the situation
    along the common border”. However, the sentence quoted by the
    DRC does not indicate that Uganda controlled the whole of Kibali-
    Ituri province but rather some Congolese territories, and for this
    reason it does not demonstrate that Uganda was the occupying
    Power in Kibali-Ituri province.

  42. The above considerations, in my opinion, demonstrate that Uganda
was not an occupying Power of the whole of Kibali-Ituri province but of
some parts of it and at different times, as Uganda itself acknowledges.
Therefore, it is for the DRC in the second phase of the present proceed-
ings to demonstrate in respect of each one of the illegal acts violating

139

304           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


human rights and humanitarian law, and each one of the illegal acts of
looting, plundering and exploitation of Congolese natural resources it
complains of, that it was committed by Uganda or in an area under
Uganda’s occupation at the time.

  43. Additionally it is to be observed that rebel groups existed in the
province of Kibali-Ituri before May 1997, when Marshal Mobutu Ssese
Seko governed the former Zaire ; they continued to exist after President
Larent-Désiré Kabila came to power and for this reason the DRC
expressly consented to the presence of Ugandan troops in its territory.
The Court itself acknowledges the inability of the DRC to control events
along its border (Judgment, paras. 135, 301). Rebel groups were also
present during Uganda’s military actions in the region and continue to
be present even after the withdrawal of Ugandan troops from the terri-
tory of the DRC on 2 June 2003, notwithstanding the intensive efforts
of the Government of the DRC, with strong help from the United
Nations Organization Mission in the Democratic Republic of the Congo
(MONUC), employing more that 15,000 soldiers, as is a matter of public
knowledge.




                                      V

  44. As indicated above, the majority of the Court concluded that
Uganda was an occupying Power of Kibali-Ituri province and that for
this reason it
      “was under an obligation, according to Article 43 of the Hague
      Regulations of 1907, to take all the measures in its power to restore,
      and ensure, as far as possible, public order and safety in the occu-
      pied area, while respecting, unless absolutely prevented, the laws in
      force in the DRC. This obligation comprised the duty to secure
      respect for the applicable rules of international human rights law
      and international humanitarian law, to protect the inhabitants of the
      occupied territory against acts of violence, and not to tolerate such
      violence by any third party.” (Judgment, para. 178.)

  45. Article 43 of the Hague Regulations of 1907 states :
        “When the legally constituted authority has actually passed into
      the hands of the occupant, the latter shall take all measures within
      his power to restore and, as far as possible, to insure public order
      and life, respecting the laws in force in the country unless absolutely
      prevented.”
  46. Consequently, application of Article 43 is conditional on the fact

140

305           ARMED ACTIVITIES (SEP. OP. PARRA-ARANGUREN)


that “legally constituted authority actually passed into the hands of the
occupant”. It is not clear to me how the majority of the Court came to
the conclusion that this requirement was met, because no explanation in
this respect is given in the Judgment.
   47. Moreover, the obligation imposed upon the occupying Power by
Article 43 is not an obligation of result. An occupying Power is not in
violation of Article 43 for failing to effectively restore public order and
life in the occupied territory, since it is only under the obligation to “take
all measures within his power to restore and as far as possible, to insure
public order and life”. It is an open question whether the nature of this
obligation has been duly taken into account in the Judgment.

  48. Furthermore, when dealing with the occupation of the province of
Kibali-Ituri by Uganda, the majority of the Court rarely takes into
account the province’s geographical characteristics in order to determine
whether Uganda complied with its obligation of due diligence under
Article 43 of the Hague Regulations of 1907 ; but they were considered
to exonerate the DRC for its failure to prevent cross-border actions of
anti-Ugandan rebel forces, as may be observed in the examination of
Uganda’s first counter-claim.


                                (Signed) Gonzalo PARRA-ARANGUREN.




141

